March 20, 2015 VIA EDGAR SYSTEM ATTORNEYS AT LAW MILWAUKEE, WI53202-5306 414.271.2400 TEL 414.297.4900 FAX www.foley.com WRITER’S DIRECT LINE pfetzer@foley.com EMAIL Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: UTC North American Fund – Preliminary Proxy Materials Ladies and Gentlemen: On behalf of UTC North American Fund, Inc., a Maryland corporation (the “Company”), we are hereby transmitting for filing pursuant to Rule 14a-6 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), the Company’s preliminary notice of special meeting, proxy statement and form of proxies (under the cover page required by Rule 14a-6(m) and Schedule 14A of the Exchange Act) for use in conjunction with a special meeting of shareholders of the Company (the “Special Meeting”). The only substantive matters to be considered at the Special Meeting are: (1) the election of seven directors to the Company’s Board of Directors and (2) the approval of a new sub-advisory agreement for the Company’s series, the UTC North American Fund. If you have any questions or comments regarding this filing, please call Peter D. Fetzer at (414) 297-5596. Very truly yours, /s/ Peter D. Fetzer Peter D. Fetzer Enclosure BOSTON BRUSSELS CHICAGO DETROIT JACKSONVILLE LOS ANGELES MADISON MIAMI MILWAUKEE NEW YORK ORLANDO SACRAMENTO SAN DIEGO SAN FRANCISCO SHANGHAI SILICON VALLEY TALLAHASSEE TAMPA TOKYO WASHINGTON, D.C.
